Citation Nr: 0716020	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  98-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) initial rating 
for hypertensive retinopathy.

2.  Entitlement to special monthly compensation (SMC) based 
on aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active duty for training (ACDUTRA) from June 
1962 to May 1963.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The case file currently reflects 
jurisdiction as with the Columbia, South Carolina, RO, as 
reflected by several rating decisions issued by that RO.

The veteran perfected separate appeals of multiple issues, 
including the initial evaluation of hypertensive retinopathy, 
the denial of entitlement to service connection for dental 
treatment purposes, as secondary to his service-connected GBS 
residuals, and denial of entitlement to special adaptive 
housing or special home adaptation grant.  

The veteran testified at a Video Teleconference (VTC) Hearing 
in September 2000 before a Veterans Law Judge (VLJ), who was 
designated by the Chairman of the Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002), but who no longer 
is with the Board.  

In January 2001, the Board remanded increased rating and 
hearing loss claims to the RO for additional development.  
The RO completed the additional development to the extent 
deemed possible and returned the case to the Board for 
further appellate review.

The veteran then testified at another VTC Hearing before the 
undersigned VLJ in December 2004, who also is designated by 
the Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  

In June 2005, the Board issued a decision in the case.  As 
part of the decision, the Board noted that, at the VTC, the 
veteran and his representative were advised, and they 
understood and agreed, that testimony on the issues of 
entitlement to automobile and adaptive equipment or adaptive 
equipment only, and entitlement to an initial increased 
(compensable) rating for hypertensive retinopathy, was 
received on the condition that the appellate status of those 
issues would be ascertained after the hearing.  The Board 
then found that the case file reflected that an October 1998 
rating decision denied entitlement to automobile and adaptive 
equipment or adaptive equipment only.  In a June 1999 VA Form 
21-4138, the veteran referenced the denial, informed the RO 
of the grant of service connection for hypertensive 
retinopathy and orthronic devices subsequently issued to him, 
and requested that the RO assist him with processing an 
application for a grant and to inform him if he was eligible 
for the grant.  The June 1999 statement did not specifically 
reference the October 1998 rating decision, and the Board 
found that a liberal, generous reading of the four corners of 
the statement did not show it to be intended as a notice of 
disagreement (NOD).  See 38 C.F.R. §§ 20.200, 201 (2004);  
Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991); see also 
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).  Thus, the Board 
found that the requirement for a statement of the case (SOC) 
was not triggered by the veteran's June 1999 VA Form 21-4138, 
and the October 1998 rating decision became final in 
accordance with applicable law and regulation, as concerned 
the issue of entitlement to automobile and adaptive equipment 
or equipment only.  Therefore, the Board determined that it 
had no jurisdiction over this issue.  In light of the June 
1999 VA Form 21-4138, VTC testimony, and the additional 
medical evidence received at the Board in March 2005, 
however, the Board referred the matter to the RO for 
appropriate development and action.
 
As part of the June 2005 decision, the Board denied 
entitlement to an initial compensable rating for GBS 
residuals, with right (major) upper extremity weakness, for 
the period prior to January 23, 1991, denied entitlement to 
an initial rating in excess of 10 percent for GBS residuals, 
with right (major) upper extremity weakness, for the period 
January 23, 1991, to August 4, 2003, granted entitlement to 
an evaluation not to exceed 30 percent, for GBS residuals, 
with right (major) upper extremity weakness, for the period 
beginning on August 5, 2003, denied entitlement to an initial 
compensable rating for GBS residuals, with right foot drop, 
for the period prior to January 23, 1991, denied entitlement 
to an initial rating in excess of 10 percent for GBS 
residuals, with right foot drop, for the period January 23, 
1991, to December 31, 1994, granted entitlement to an 
evaluation not to exceed 20 percent for GBS residuals, with 
right foot drop, for the period beginning on January 1995, 
denied entitlement to an initial compensable rating for 
congenital horseshoe kidney residuals, bilateral, with 
aberrant renal vein resulting in hydronephrosis and 
pyelonephritis, for the period prior to October, 7, 1970, 
granted entitlement to an initial rating not to exceed 20 
percent, for congenital horseshoe kidney residuals, 
bilateral, with aberrant renal vein resulting in 
hydronephrosis and pyelonephritis, for the period beginning 
on October, 7, 1970, and denied entitlement to service 
connection for a right ear hearing loss, to include as 
secondary to service-connected GBS residuals.  

In the same decision, the Board remanded the issues of 
entitlement to service connection for dental treatment 
purposes due to trauma as secondary to service-connected GBS 
residuals, entitlement to specially adaptive housing or 
special adaptation grant, entitlement to SMC based on aid and 
attendance, and entitlement to an increased (compensable) 
initial rating for hypertensive retinopathy.

In October 2006, the RO granted entitlement to specially 
adaptive housing, and in an October 2006 supplemental 
statement of the case, granted entitlement to dental 
treatment under 38 C.F.R. § 17.161.  The issues of 
entitlement to SMC based on aid and attendance, and 
entitlement to an increased (compensable) initial rating for 
hypertensive retinopathy have been returned to the Board for 
further review.

The issue of entitlement to SMC based on aid and attendance 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's hypertensive retinopathy is not manifested by 
corrected central visual acuity of 20/40 in one eye and 20/50 
in the other eye.



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
hypertensive retinopathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.84a, Diagnostic Code 6099-6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in August 2005, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate his claims.  The veteran was also generally 
informed that he should send to VA evidence in his possession 
that pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the October 2006 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claims.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  Despite the defective notice provided to 
the veteran on these latter two elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, supra.  
In this regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
increased rating claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service VA and private medical records and 
reports, VA examinations, the veteran's testimony before the 
Board, and statements submitted by the veteran and his 
representative in support of the claims.  In addition, the 
Board notes that this matter has been remanded for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Increased rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the veteran has been service connection for 
hypertensive retinopathy, evaluated as noncompensable under 
Diagnostic Code 6099-6079.  Under Diagnostic Code 6079, 
impairment of central visual acuity will be evaluated as 
noncompensable where the vision in one eye is 20/40 and 
vision in the other eye is 20/40.  A 10 percent evaluation is 
warranted where vision in one eye is 20/40 and vision in the 
other eye is 20/50.  Here, the Board notes that 38 C.F.R. 
§ 4.75 provides that ratings on account of visual impairments 
considered for service connection are, when practicable, to 
be based only on examination by specialists.  Such 
examinations should include uncorrected and corrected central 
visual acuity for distance and near, with record of the 
refraction.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.

In this case, the veteran was afforded a VA eye examination 
in August 2003.  The examiner indicated that the veteran's 
claims file had been reviewed in connection with the 
examination and report.  The veteran reported that his eyes 
were doing pretty well.  The veteran indicated that he knew 
he had a cataract in his left eye, and that he has diabetes 
mellitus and GBS.  He indicated that he has some dry eyes 
that caused him to be somewhat photosensitive, but otherwise 
reported that on most days his vision was fine and he drives 
and reads well.  Upon examination, the veteran's best 
corrected visual acuity at distance was 20/20 in the right 
eye and 20/25 in the left eye.   With proper reading add he 
was 20/28 near in both eyes.  The veteran's applanation 
tonometry was noted to be 13 in both eyes.  His 
confrontational visual fields, extraocular movements and 
papillary examination were all normal.  His slit lamp 
examination showed mild meibbomian gland inspissation as well 
as a few punctuate epithelial erosions consistent with dry 
eye.  After insertion of dilating drops, the veteran was 
found to have clear lens on the right and 1+ cortial cataract 
on the left.  His retinal examination showed normal optic 
nerve with vessels that showed moderate arteriovenous nicking 
and no further evidence of hypertensive retinopathy .  The 
veteran's maculae were normal.  The veteran was diagnosed 
with moderate hypertensive retinopathy that appeared stable.  
The examiner noted that the veteran's claims file revealed 
that the veteran's hypertensive retinopathy had been moderate 
for many years.  The veteran was also noted to have ocular 
surface disease, diabetes, and cataract, OS.  Overall, the 
examiner stated that the veteran had been spared significant 
ocular effects of his diabetes and hypertension, and the 
veteran was unlikely to lose vision related to his 
hypertension.  

Based on the foregoing, a compensable evaluation for the 
veteran's diabetic retinopathy is not warranted.  Under 
Diagnostic Code 6079, in order to warrant a compensable 
evaluation, the veteran's corrected central visual acuity 
must at least 20/40 in one eye and 20/50 in the other eye.  
Here, the VA examination of the veteran revealed corrected 
vision at distance of 20/20 and 20/25, right and left 
respectively, and 20/28 near in both eyes.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established.  In addition, there is no showing 
during this period that the veteran's disability has 
necessitated frequent periods of hospitalization, or that the 
disability has otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable evaluation for 
hypertensive retinopathy is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to SMC based on aid 
and attendance must be remanded for further action.

In this case, the Board observes that, following the RO's 
issuance of the October 2006 supplemental statement of the 
case, additional evidence pertinent to the veteran's claim 
was associated with the veteran's claims file.  No 
supplemental statement of the case appears to have been 
issued since that time and a waiver of RO consideration did 
not accompany this evidence.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. § 19.31, 19.37 
(2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case also applies to 
claims for increased rating.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim, but he was 
not provided with separate notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  If any determination remains 
adverse, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


